Citation Nr: 0636003	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for anxiety disorder 
with panic attacks and agoraphobia.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for low back strain.  

7.  Entitlement to service connection for heart condition.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from September 2003 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In the July 2004 substantive appeal, the veteran requested a 
hearing before a Hearing Officer at the RO.  In a letter 
dated in December 2004, the veteran stated that he did not 
want a hearing at that time, as he first wanted to submit 
additional evidence.  He indicated his understanding that 
after readjudication of his claims for PTSD and anxiety 
disorder, he would again have an opportunity to request a 
hearing.  In the substantive appeal dated in February 2006, 
the veteran indicated that he did not want a Board hearing, 
did not indicate that he wanted a hearing before a local 
hearing officer, and specifically included PTSD and anxiety 
disorder as claims on appeal.  These communications indicate 
that the veteran has not requested a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is evidence that the veteran is receiving disability 
benefits through the Social Security Administration (SSA).  
Specifically, in a statement received by VA in March 2004 and 
in the notice of disagreement received by VA in July 2004, 
the veteran stated that he was receiving social security 
disability for PTSD.  Furthermore, several entries in records 
received in April 2004 from the Vet Center indicate that the 
veteran was in receipt of Social Security benefits.  The 
Social Security Administration (SSA) decision awarding the 
veteran these benefits, to include the records that it 
considered in making the decision is not of record.  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as 
Social Security records.  See 38 C.F.R. § 3.159(c) (2) 
(2006).  VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to any of the 
veteran's claims.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
Therefore, the RO must obtain all available records relating 
to the appellant's claim for Social Security disability 
benefits.  

Additionally, in his substantive appeal dated in July 2004, 
the veteran indicates that he was treated at the Artesia, New 
Mexico VA Outpatient Clinic from 1984 to1996.  There is no 
indication that the RO has sought to obtain those records.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issues on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2006).  The records identified by the 
veteran must be obtained.  

In a letter received by VA in May 2006, the veteran 
identified a particular stressor occurring on November 28, 
1971 in Quan Nam.  He also stated that he "served in the US 
Army DAPO-DA Nang 96349 Rank Acting E-5."  In a letter 
received by VA in October 2005, the veteran described other 
stressors occurring between September 1971 and March 1972.  
Although in August 2006 a RO representative indicated that 
the evidence is insufficient to send to the U.S Army and 
Joint Services Record Research Unit (JSRRC), the Board finds 
that based on the specific date provided by the veteran as 
well as the evidence contained in his 201 file, an attempt 
should be made to verify the alleged stressor and the 
veteran's presence during the alleged stressor.    

Finally, the veteran should be scheduled for appropriate VA 
examinations of his spine and his cardio-vascular system as 
VA's duty to assist requires examinations and opinions in 
order to make a decision on these claims.  38 C.F.R. § 
3.159(c)(4).  The record shows that the veteran's entrance 
examination report noted a heart murmur and current treatment 
reports show treatment for complaints, to include 
hypertension.  The service medical records also show 
treatment for back spasms and VA medical reports also show 
treatment for a back disability.  Because the veteran 
maintains that his disorders were incurred in or aggravated 
by active service.  Thus additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete medical 
file from the New Mexico Health Care 
System, including records for treatment at 
the Artesia VA Outpatient Clinic from 
January 1984 through December 1996.  

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

3.  Schedule the veteran for an orthopedic 
examination in order to ascertain the 
nature and etiology of any current lumbar 
or thoracic spine disability.  An opinion 
should be provided as to whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that any current 
lumbar or thoracic spine disability was 
either initially manifested during service 
or is otherwise related to any disease or 
injury present during service.  The 
rationale for all opinions expressed must 
be provided.  The claims files and a copy 
of this remand must be provided to the 
examiner in connection with the 
examination, and the examiner should 
indicate that the claims files have been 
reviewed.  

4.  Schedule the veteran for a VA cardio-
vascular examination.  The claims files 
and a copy of this remand must be made 
available to the examiner and the examiner 
should indicate that the claims files have 
been reviewed.  

The examiner is requested to provide an 
opinion as to whether the veteran 
currently has any heart disease, and, if 
he does, whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that any such disease 
underwent an increase in severity during 
service beyond increase due to the natural 
progression of any such disease (i.e. was 
aggravated during service).  The examiner 
is specifically asked to comment upon the 
October 1970 Report of Medical Examination 
statement in block 74 of the report.  

5.  Contact the National Archives and 
Records Administration (NARA), and request 
copies of the records for the appellant's 
unit pertinent to the event identified in 
the statement of the appellant received in 
May 2006 as having occurred on November 
28, 1971 and pertaining to his duty in 
Vietnam from September 1971 to March 1972.  
His duty assignment appears to "USA 
Headquarters and Headquarters Company US 
Army Depot Danang" (shown on General 
Orders dated in March 1972, and described 
in a letter received from the veteran in 
October 2005).  Obtain any morning 
reports, operational reports, lessons 
learned statements, or any other 
information regarding activities of the 
appellant's unit(s) from September 1971 to 
March 1972, with specific attention to 
reports of the event the veteran described 
as occurring on November 28, 1971 as well 
as explosions involving a truck.  

6.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
information verifying the incident the 
veteran contends he observed on November 
28, 1971 in Quan Nam involving witnessing 
another serviceman killed in action, as 
described in the statement received from 
the veteran in May 2006.  

7.  If, and only if, the veteran's 
stressor information is verified, he 
should be scheduled for a VA examination 
by a psychiatrist.  The examiner should be 
provided with a copy of this remand and 
the veteran's claims folder and should 
review the veteran's medical history.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  The RO should provide the 
examiner with a summary of any verified 
stressor(s).  All necessary special 
studies or tests including appropriate 
psychological testing and evaluation is to 
be accomplished.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors relied 
upon to support the diagnosis and whether 
any current PTSD is related to the 
verified stressor(s).

8.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the March 2006 Supplemental 
Statement of the Case, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


